    Case 1:04-cv-00798-PLF-GMH Document 1257-3 Filed 04/30/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,             )
                                      )
Plaintiff,                            )
                                      )
v.                                    )                Case No. 1:04-cv-00798-PLF
                                      )
ALL ASSETS HELD AT BANK JULIUS )
Baer & Company, Ltd., Guernsey        )
Branch, account number 121128, in the )
name of Pavlo Lazarenko, et al.,      )
                                      )
Defendants In Rem.                    )

                                      [PROPOSED] ORDER

       On April 30, 2020, Claimant Pavel Lazarenko, by and through his counsel of record, filed

a Motion for Partial Summary Judgment Regarding the Bank Julies Baer (Guernsey) Account,

described more fully in the Amended Complaint at ¶ 5(a). The Court, having reviewed the

Moton, the Opposition and any Reply, now being fully advised in the premises, GRANTS the

Motion for Partial Summary Judgment.

       The Court further certifies that this final judgment is entered upon the express

determination that there is no just reason for delay, and that entry of this final judgment under the

circumstances of this case is in the interest of all parties and will expedite resolution of the case

in its entirety. This is a final order pursuant to Fed. R. Civ. P. 54(b).

       The Court will issue a new restraining order omitting any reference to this account.

 IT IS SO ORDERED.


                               __________________________________
                               The Hon. Paul L. Friedman
   Case 1:04-cv-00798-PLF-GMH Document 1257-3 Filed 04/30/20 Page 2 of 3



                        UNITED STATED DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,      )
                               )
     Plaintiff,                )
                               ) Civil Action No. 1:04-cv-00798-PLF
            v.
                               )
                               )
ALL ASSETS HELD AT BANK JULIUS )
BAER & COMPANY, LTD., GUERNSEY
                               )
BRANCH, ACCOUNT NUMBER 121128,
IN THE NAME OF PAVLO
                               )
LAZARENKO, LAST VALUED AT      )
APPROXIMATELY $2 MILLION IN    )
UNITED STATES DOLLARS, ET AL., )
                               )
     Defendants.               )


              APPENDIX TO CLAIMANT PAVEL LAZARENKO’S
            MOTION FOR SUMMARY JUDGMENT (BJB GUERNSEY)

 Exhibit   Description                                                              Page
   1       Second Superseding Indictment from Pavel Lazarenko’s crimninal case        1
   2       April 4, 2002 Letter from Office of International Affairs to U.S.         27
           Attorney’s Office (with enclosures)
    3      Records produced by Bank Julius Baer (“BJB”) Guernsey                     33
    4      Criminal Trial Testimony of Peter Kiritchenko, Vol. 13                    59
    5      Criminal Trial Testimony of Peter Kiritchenko, Vol. 17                    61
    6      Criminal Trial Testimony of Peter Kiritchenko, Vol. 39                    63
   *7      October 4, 2006 leter from Swiss Authorities [C014816-14910]              66
    8      April 21, 2016 Report of Michael J. Petron                               161
    9      Petron Exhibit 3                                                         188
   10      Petron Exhibit 4                                                         189
   11      Petron Exhibit 5                                                         191
   12      Petron Exhibit 6.01                                                      192
   13      Petron Exhibit 7.01                                                      193
   14      Petron Exhibit 7.02                                                      198
   15      Petron Exhibit 7.03                                                      200
   16      Petron Exhibit 7.04                                                      201
   17      Petron Exhibit 11                                                        204
   18      *Kiritchenko Deposition Excerpts (9/12/16) (pp. 142-145)                 205
   19      *Kiritchenko Deposition Excerpts (9/13/16) (pp. 264-267, 284-287)        207
   20      *Kiritchenko Deposition Excerpts (9/14/16) (pp. 373-388, 521-524, 537-   210
           544)
    Case 1:04-cv-00798-PLF-GMH Document 1257-3 Filed 04/30/20 Page 3 of 3



  Exhibit    Description                                                          Page
    21       DOJ interrogatory responses on Nakosta                               218
    22       Documents referenced in interrogatory response                       221
    23       Supplemental (compelled) DOJ interrogatory responses on Nakosta      225
    24       *FBI 302 of Alex Kokh (DOJ_00159791 to DOJ_00159793                  231
    25       *May 18, 2000 Swiss Guilty Plea Colloquy of Pavel Lazarenko          234
             (DOJ_00180765 to DOJ_00180790)
    26       *Swiss Witness Statement of Alex Ditiatkovsky, dated March 3, 2001   260
             (DOJ_00182594 to DOJ_00182615)
    27       *Swiss Witness Statement of Peter Kiritchenko, dated Febaruary 16,   282
             2000 (DOJ_00183292 to DOJ_00183309)
    28       *Swiss Witness Statement of Peter Kiritchenko, dated Febaruary 16,   300
             2000 (DOJ_00186862 to DOJ_00186879) (duplicate of #27)
    29       Excerpts from the Deposition of Pavel Lazarenko (1/9/17)             318
    30       Excerpts from the Deposition of Pavel Lazarenko (1/11/17)            327
    31       Lazarenko’s Third Supplement to his Interrogatory Responses          328
    32       Lazarenko’s Sixth Supplement to his Interrogatory Responses          345
    33       Lazarenko’s Seventh Supplement to his Interrogatory Responses        348


*Denotes documents that are filed under seal.




                                                2
